Ropes & Gray LLP 1211 Avenue of the Americas New York, NY 10036-8704 July 8, 2013 Jeremy C. Smith (212) 596-9858 jeremy.smith@ropesgray.com VIA EDGAR Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, DC20549-1090 Re:The Merger Fund (Registration Nos. 002-76969 and 811-03445) Ladies and Gentlemen: Transmitted herewith for filing by means of electronic submission on behalf of The Merger Fund (the “Trust”) is Post-Effective Amendment No. 51 to the Trust’s Registration Statement under the Securities Act of 1933, as amended (the “Securities Act”), and Amendment No. 52 to the Trust’s Registration Statement under the Investment Company Act of 1940, as amended, on Form N-1A (the “Amendment”). The Trust is filing the Amendment to respond to comments from the Staff of the Securities and Exchange Commission and to make certain other non-material changes. Pursuant to the provisions of Rule 485(b) under the Securities Act, it is intended that the Amendment become effective on July 31, 2013. The Amendment does not contain any disclosure that, in our view, would render it ineligible to become effective pursuant to paragraph (b) of Rule 485 under the Securities Act. No fees are required in connection with this filing.Please direct any questions concerning this filing to me at 212-596-9858. Sincerely, /s/ Jeremy C. Smith Jeremy C. Smith cc:Bruce C. Rubin, Westchester Capital Management, LLC
